Citation Nr: 1145328	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  07-29 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for pes planus of the right foot with a valgus deformity of the right ankle.

3.  Entitlement to an initial evaluation in excess of 0 percent for right ear hearing loss.

4.  Whether new and material evidence has been received to reopen a service connection claim for a right knee joint disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 2004 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In February 2006, the RO denied service connection for left ear hearing loss and right foot pes planus with a valgus deformity in the ankle.  The RO granted service connection for right ear hearing loss in January 2008 assigning a 0 percent rating, effective June 14, 2005.  In September 2008, the RO denied service connection for a right knee joint disability finding that the Veteran had not submitted new and material evidence to reopen the claim.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for a right knee disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to service connection for pes planus of the right foot with a right ankle hallux valgus deformity and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current left ear hearing loss disability.

2.  The Veteran's right ear hearing loss is manifested by no more than Level I hearing loss, with speech recognition scores ranging from 94 to 96.  

3.  The Veteran's claim of entitlement to service connection for a right knee joint disability was denied by a February 2006 RO decision.  He did not perfect an appeal. 

4.  The evidence received since the February 2006 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a right knee joint disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria for an initial evaluation in excess of 0 percent for right ear hearing loss are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2011).

3.  The February 2006 RO decision that denied entitlement to service connection for a right knee joint disability is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

4.  Evidence received since the February 2006 RO decision that denied entitlement to service connection for a right knee joint disability is new and material, and the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his case, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in September 2005 informed the appellant of all five elements required by 38 C.F.R. § 3.159(b), as stated above.  The letter did not provide the Veteran with information about factors affecting the evaluation to be assigned, i.e., the rating criteria.  Regardless, the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose.  Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the Veteran was granted service connection for the right ear hearing loss and assigned an evaluation and effective date, the Secretary had no obligation to provide further notice under the statute.  Id.  Moreover, as the Veteran's service connection claim for left ear hearing loss is denied, as discussed below, the issue of assignment of an effective date or disability rating is rendered moot.  As such, the September 2005 letter satisfied VA's duty to notify. 

Regarding the duty to assist, VA obtained the Veteran's service treatment records and copies of the Veteran's VA treatment records.  The RO also provided the Veteran with VA audiological examinations in December 2007 and July 2011 addressing the hearing loss impairment in both ears.  The examination reports obtained contain sufficient information to decide the issue on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The December 2007 and July 2011 VA examinations addressed the Veteran's functional impairment due to the right ear hearing loss disability.  Specifically, the reports note that the hearing loss caused difficulty hearing with background noise and that the Veteran frequently had to ask people to repeat themselves.  This evidence is sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  Moreover, the December 2007 and July 2011 VA examination reports obtained contain sufficient information to decide the issue on appeal, and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the appellant by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

II.  Service Connection for Left Ear Hearing Loss

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

Certain chronic disabilities, including sensorineural hearing loss, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Veteran contends that he has left ear hearing loss caused by in-service exposure to noise from firing rifles, machine guns, grenade training and live training exercises that required extensive shooting without hearing protection.

At the outset, the Board notes that the Veteran's DD-214 shows that he was an Infantryman in the Army.  Additionally, the Board highlights that service connection is already in effect for the Veteran's right ear hearing loss and tinnitus. 

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 . The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

The Veteran's service treatment records document multiple audiograms; but there are no findings of left hearing loss in service.  An April 2005 audiological evaluation around the time of the Veteran's discharge shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
10
5
20
15

The Veteran underwent post-service audio evaluations in December 2007, December 2008, February 2009, and July 2011.  None of these audiograms showed left ear hearing loss for VA purposes.  

Specifically, in December 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
15
5
15
15

The speech recognition score in the left ear was 96 percent.
 
In December 2008, it was noted that the Veteran had been seen for a comprehensive audiological evaluation and that although his admitted speech reception thresholds were within normal limits bilaterally and his word recognition was very good in each ear, his admitted pure-tone thresholds were in very poor agreement with his speech test results.  The examiner found that this was consistent with non-organic behavior.  Test-retest consistency during the examination was extremely poor in that when comparing the pure-tone thresholds one year ago, they were wildly discrepant.  It was noted that the Veteran's tympanograms showed normal compliance and normal resting pressure bilaterally and an ipsilateral acoustic reflex was present in each ear at 1000 Hz, which was suggestive of normal or near normal hearing sensitivity bilaterally.  The assessment was that the test results were consistent with malingering.  The plan was for the Veteran to be scheduled for otoacoustic emissions and auditory brainstem response to verify true hearing sensitivity.  

A February 2009 auditory brain stem response test was considered within normal limits for both ears.  Wave V absolute latencies were elicited within normal limits in both ears.  Repeatable Wave V was observed at 40 dBnHL for the left ear.  Otoacoustic findings indicated robust response for the mid frequencies for both ears.  

In July 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
20
25
25

The speech discrimination score in the left ear was 96 percent.

The Board again highlights that it must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current left ear hearing loss disability in accordance with VA standards.  See 38 C.F.R. § 3.385.  In making this determination, the Board finds it significant that the only evidence of record indicating a current diagnosis of left ear hearing loss is the Veteran's assertions. 

The Board acknowledges that the Veteran is competent to report that he has continued to experience hearing loss symptoms since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he first developed hearing loss during service, and has continued to experience left ear hearing loss symptoms since service. 

The Board also finds that the Veteran's reports that he has continued to have hearing loss symptoms since service are mostly credible, although he was found to be malingering on audiological evaluation in December 2008.  

However, although the Veteran contends that he has a current left ear hearing loss disability, he has submitted no competent medical evidence or opinion to corroborate this contention.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is insufficient to provide the requisite diagnosis because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding a current diagnosis of a left ear hearing loss disability are merely speculation as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to diagnosis. 

The Board finds the audiological evaluations performed in December 2007, December 2008, February 2009, and July 2011 to be more probative as to the presence of any current left ear hearing loss disability.  These medical records show that the Veteran does not have a left ear hearing loss disability for VA purposes, in accordance with 38 C.F.R. § 3.385.  While there are reported symptoms of left ear hearing loss, there is no diagnosed left ear hearing loss disability.  

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has a current left ear hearing loss disability.  See 38 U.S.C.A. §  1110.  Accordingly, the Board finds that the criteria for service connection for a left ear hearing loss are not met and the appellant's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).
 
III.  Increased Rating for Right Ear Hearing Loss

The RO granted service connection for right ear hearing loss in January 2008 assigning a 0 percent rating, effective June 14, 2005.  The Veteran contends that he is entitled to a higher rating, specifically 20 percent, because it is very hard to hear anything at work.

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted. 

The Veteran bears the burden of presenting and supporting his claim for benefits. See 38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  See id.  

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100 (2011).  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness. 38 C.F.R. § 4.85.  When impaired hearing is service connected in one ear only, the non- service-connected ear will be assigned a designation of level I from Table VII. 38 C.F.R. § 4.85(f).

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz. 38 C.F.R. § 4.86.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of § 3.383. 38 C.F.R. § 4.85(f).

On VA audiological evaluation in December 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
35
25
40
34

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  

The results of the December 2007 audiogram show an average pure tone threshold of 34 decibels in the right ear with speech recognition ability of 96 percent.  Table VI indicates a numeric designation of I for the right ear, and the non-service-connected left ear gets a numeric designation of I pursuant to 38 C.F.R. § 4.85(f).  The point of intersection on Table VII reflects that the level of hearing loss is consistent with a 0 percent evaluation.  Exceptional patterns of hearing impairment were not indicated.

On a December 2008 audiological consult, it was noted that the test results were consistent with malingering.  The Veteran's tympanograms showed normal compliance and normal resting pressure bilaterally.  An ipsilateral acoustic reflex was present in each ear at 1000 Hz, which was found to suggest normal or near normal hearing sensitivity bilaterally.  A February 2009 auditory brain stem response test also was considered within normal limits for both ears.  

On VA audiological evaluation in July 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
30
30
50
36

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  

The results of the July 2011 audiogram show an average pure tone threshold of 36 decibels in the right ear with speech recognition ability of 96 percent.  Table VI indicates a numeric designation of I for the right ear, and the non-service-connected left ear gets a numeric designation of I pursuant to 38 C.F.R. § 4.85(f).  The point of intersection on Table VII reflects that the level of hearing loss is consistent with a 0 percent evaluation.  Exceptional patterns of hearing impairment were not indicated.

The Veteran asserts that he is entitled to a higher rating for his right ear hearing loss disability because he has trouble hearing at work.  The medical evidence does not support the assignment of a higher rating for right ear hearing loss.  To the extent that his hearing is significantly impaired, the fact that the Veteran's hearing acuity is less than optimal does not by itself establish entitlement to a higher disability rating.  To the contrary, it is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  While we sympathize with the Veteran's complaints, entitlement to an evaluation in excess of 0 percent has not been demonstrated in the present case.

The level of hearing loss impairment has been relatively stable throughout the appeals period, or at least has never been worse than what is warranted for the rating assigned.  Therefore, any application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board also has considered an inferred claim for a total disability rating based on individual unemployability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, there is no indication in the record that the Veteran's hearing loss has rendered him unemployable.  The July 2011 VA examiner specifically found that hearing loss alone would not preclude the Veteran from obtaining or maintaining some gainful employment.  As the issue of entitlement to a TDIU has not been raised by the evidence of record, it is inapplicable in this case.

For all the foregoing reasons, the Board finds that the evidence does not support the assignment of a rating in excess of 0 percent for right ear hearing loss.  Therefore, entitlement to an increased rating for the impairment associated with right ear hearing loss is not warranted.  

To the extent that the Veteran has contended that his right ear hearing loss is more severely impaired than the rating assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

IV.  Extraschedular Consideration for Right Ear Hearing Loss

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran reported that his greatest difficulty involves understanding speech when loud noises are in the background and when his tinnitus increases in intensity as reported on VA examination in December 2007.  The Veteran also stated on VA examination in July 2011 that people often have to repeat what they say.  These factors, however, do not denote an exceptional or unusual disability picture.  The symptoms associated with the Veteran's right ear hearing loss are not shown to cause any impairment that is not already contemplated by the rating criteria.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

V.  New and Material Evidence

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's claim of entitlement to service connection for a right knee joint disability was initially denied by a February 2006 RO decision on the grounds that the medical evidence of record failed to show that this disability had been clinically diagnosed.  The service treatment records showed complaints of knee pain in September 2004.  At discharge from service in April 2005, there was no mention of any knee problems by the Veteran or on objective evaluation.  A December 2005 VA examination after service showed no edema, limitation of motion, pain, weakness, lack of endurance, fatigue, or incoordination with repetition, and a normal plain film study of the right knee.
 
In denying the claim in February 2006, the RO noted that it was not established by objective medical evidence that he had a chronically disabling right knee impairment that was either incurred in or aggravated by military service.  The Veteran was notified of the February 2006 decision and of his appellate rights by a letter dated March 28, 2006.  He did not perfect an appeal.  Therefore, the February 2006 RO decision is final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The Veteran filed a claim to reopen in March 2008.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Evidence obtained since the February 2006 RO decision includes a private medical statement in May 2008 that the Veteran had prepatellar bursitis of the right knee.  

The evidence submitted since the February 2006 decision raises a reasonable possibility of substantiating the service connection claim for a right knee joint disability.  Specifically, a medical doctor has found that the Veteran has a current right knee disorder.  This evidence was not previously considered by VA and supports the presence of a current knee disability, which was not of record in the prior denial in February 2006.  For purposes of determining whether new and material evidence has been received, the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-513.  As the additional evidence is new and material, the claim of entitlement to service connection for a right knee joint disability is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to an initial evaluation in excess of 0 percent for right ear hearing loss is denied.

New and material evidence has been received to reopen a service connection claim for a right knee joint disability, and the claim is reopened.


REMAND

A.  Right foot/ankle

The Veteran seeks service connection for pes planus of the right foot with valgus deformity of the ankle.  On the Veteran's enlistment examination in March 2004 it was noted that the Veteran had pes planus but he denied any foot pain on a March 2004 Medical Prescreen of Medical History Report.  In June 2004, the Veteran started to complain of right ankle pain.  January and February 2005 treatment records note that x-rays showed a mass in the right medial malleolus.

An April 2005 foot and ankle assessment notes the Veteran reported having foot problems prior to his entry into active duty but that he did not have any significant pain or limitation as he was now having prior to the extended time on his feet in military responsibilities.  He stated that he now had pain on a daily basis and was unable to run or stand and had pain in the foot even with walking.  Physical examination revealed a marked planus deformity of the right foot with loss of medial longitudinal arch and medial prominence of the talar head and talar navicular joint.  The assessment was right congenital flatfoot, symptomatic.

The Veteran underwent a Medical Evaluation Board in April 2005 for right foot pain.  It was noted that the Veteran had a long history of flatfeet with intermittent symptoms prior to entering service and that physical examination at entry showed mild and asymptomatic pes planus.  The Veteran reported that during basic training he began to experience pain with running and wearing combat boots.  After no improvement with being placed on profile and given orthotic inserts the Veteran was referred to podiatry, which gave an assessment of congenital flatfeet with significant symptoms of the right.  It was noted that the Veteran had significant pain with wearing combat boots and with running, jumping, marching, and standing for extended periods of time.  He further reported pain with movement such as side straddle hop or any lateral motion of the ankle.  The diagnosis was congenital pes planus, symptomatic, that existed prior to service.  It was recommended that given the Veteran's restrictions he be referred to the physical examination board for determination of retention.

A May 2005 Physical Evaluation Board noted that the Veteran had a lifelong history of painful flat feet with a brief asymptomatic interlude in March 2004, during which time the Veteran enlisted.  His feet were documented as showing pes planus on enlistment and the Veteran reported foot pain during basic training.  His feet had been symptomatic since then.  Imaging documented pes planus and examination showed typical pronation of the feet.  The Veteran's painful feet and profile prevented effective duty as an infantryman.  It was found that this was a pre-existing condition following its natural course without permanent service aggravation.

After service, the Veteran's wife submitted a sworn statement in April 2006 noting that the Veteran's right ankle and foot disability was not like it was prior to service.  She recalled that the Veteran was on a basketball team and ran at the gym everyday and worked a job without any problems before enlisting in the Army.  When he completed basic training his wife indicated that she personally witnessed as his ankle was injured every day as he ran.  His ankle would get bigger and bigger to the point that he could not stand or put any pressure on it.  Now that he was out of the Army he still had to wrap his ankle because of the consistent pain and swelling.

The Veteran's father also submitted a sworn statement in April 2006 that prior to the military the Veteran regularly worked out and was able to play basketball and jog with virtually no problems.  The Veteran's father recalled that before the Veteran completed basic training the Veteran notified him that he was starting to have problems with his ankle and was placed on a permanent "no run" profile.  The Veteran's father stated that the Veteran did not have this type of problem with the ankle prior to his entry into the Army. At present he could not stand for long periods of time and had recently given up his job due to his ankle swelling and hurting to the point that he could not stand or put pressure on it.

VA podiatry consults in October 2008, November 2008, and May 2011 note the Veteran reported that he twisted his right ankle by rolling it a couple of times in the military.  In May 2011, he reported that the injury was diagnosed as a hairline fracture of the ankle.  He stated that he had flatfeet going into the military but did not have problems with it in the past.  Since his military service he had been having pain and his right ankle had been swollen.  

A February 2009 statement from the Veteran's private physician, Dr. Besing, notes that the Veteran's condition was not adequately described as pes planus but rather severe posterior tibial tendon dysfunction of the right foot with an acquired flatfoot condition.  Dr. Besing determined that the asymmetry between the biomechanics of the two feet easily distinguished a harmless pes planus from the painful condition known as posterior tibial tendon dysfunction and that it was very possible, even likely, that the increased physical demand on someone with pes planus could lead to an acute and then later chronic form of posterior tibial tendon dysfunction.  Dr. Besing commented that this was not a naturally progressive form of pes planus but a pathological condition that was treatable.

On review of the pertinent evidence of record, the Board finds that additional development, i.e., a medical opinion, is necessary.  Regarding the right ankle disability, it needs to be determined whether this disability is directly related to the pes planus deformity or whether this disability first manifested in service due to other events or injuries.

B.  Right knee

The Veteran also seeks service connection for a right knee disability.  Service treatment records show complaints of right knee pain in September 2004.  Post-service records also show a diagnosis of prepatellar bursitis in May 2008.  As the Veteran contends that he has experienced right knee pain since service; there is a finding of knee pain and service; and the Veteran has a post-service diagnosis of a right knee disorder, a VA examination is warranted to resolve this claim.  The Board notes that although the Veteran has asserted that he had more than one instance of knee pain in service, the service treatment records only document the orthopedic complaints in September 2004.  Other treatment records document knee pain associated with a skin disorder from a staph infection, for which the Veteran has already received service-connected compensation.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an orthopedic doctor.  The claims file must be made available to, and reviewed by, the doctor.  All appropriate testing should be conducted.

The doctor should identify all current orthopedic disorders found to be present in the right foot, right ankle, and right knee, i.e., pes planus, posterior tibial tendon dysfunction, prepatellar bursitis, right ankle arthritis, etc.

The doctor also should provide an opinion as to the following:

(a)  Is the pes planus of the right foot with a valgus deformity congenital or acquired in nature?  If congenital, the doctor must also state whether this condition is a disease, as opposed to a defect.

(b) If the pes planus with a valgus deformity is acquired in nature, the doctor should state whether it underwent a permanent increase in severity during active service.  If so, was the increase in severity beyond the natural progress of the condition?

(c)  If the Veteran's pes planus with a valgus deformity is more properly characterized as a congenital defect, the doctor should state whether it was subject to any superimposed disease or injury during active service.

(d)  The doctor should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right foot or right ankle disorder, including right ankle arthritis, had its clinical onset during active service or is related to any in-service disease, event, or injury.

 (e)  The doctor should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right knee disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the complaints of right knee pain in September 2004.

Please provide a complete rationale for your opinions.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

2.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

3.  Finally, readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


